Citation Nr: 0213353	
Decision Date: 10/01/02    Archive Date: 10/10/02	

DOCKET NO.  97-29 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Service connection for an eye condition, to include bilateral 
macular degeneration with visual acuity decrease.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1956 to 
December 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  

This case was previously before the Board and in March 2000 
it was remanded to the RO for further development.  
Specifically, the RO was requested to address the threshold 
question in this case of whether the veteran has submitted 
new and material evidence to reopen a previously denied 
claim, seeking entitlement to service connection for an eye 
condition.   New and material evidence sufficient to reopen 
the veteran's previously denied claim for service connection 
for an eye condition was found by the RO, and service 
connection for this disorder was then denied o the merits.  
The case has since been returned to the Board and is now 
ready for appellate review. 



FINDINGS OF FACT

1.  In an unappealed August 1992 rating decision the RO 
denied the veteran's claim of entitlement to service 
connection for an eye condition.

2.  The additional evidence received since the August 1992 
rating decision includes clinical diagnoses of an eye 
disorder not previously established, which is so significant 
that it must be considered in connection with all the 
evidence to fairly decide the merits of the veteran's claim.

3.  Macular degeneration preexisted the veteran's entry into 
service, and did not undergo any permanent increase in 
severity while in service.  

4.  Refractive error of the eye is not considered a 
disability for compensation purposes.


CONCLUSIONS OF LAW

1. The evidence adduced subsequent to the August 1992 rating 
decision, denying service connection for an eye condition is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2001).  

2.  Refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2001).  

3.  An eye condition, to include preexisting bilateral 
macular degeneration was not incurred in, or aggravated, by 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board observes that recently enacted law and implementing 
regulations essentially eliminate the requirement for a 
claimant to submit evidence of a well grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
a claim.  38 U.S.C.A. §§ 5103A, 5107(a); 66 Fed. Reg. 45,620, 
45,630-631 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159(c)-(d)).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant, and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 66 Fed. Reg. 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  

In this case, the record reflects that the veteran has 
received the degree of notice, which is contemplated by law.  
In this regard, by the appealed rating decision, statement of 
the case, the supplemental statement of the case, the Board 
remand, and correspondence with the veteran, the veteran and 
his representative have been notified of the law and 
regulations governing the veteran's request to reopen his 
claim for service connection for an eye condition, and to 
prevail on the merits, including the VCAA, and the reasons 
for the determination made regarding his application.  
Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that have been associated with the claims file consists of 
the service medical records, VA and service department 
outpatient treatment records, private clinical records and 
hearing testimony provided by the veteran.  Thus, upon review 
of the record, the Board is satisfied that the veteran has 
received adequate notice, and that the information and 
evidence necessary for a fair adjudication of the issue on 
appeal have been properly developed and associated with the 
claims file.  Therefore, the adjudication of this appeal, 
without further development, or remand to the RO, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

At the outset, the veteran is seeking to reopen his claim for 
entitlement to service connection for an eye condition.  The 
referenced claim was initially denied by the RO in 
August 1992.  In October 1996, the veteran filed his current 
application to reopen his previously denied claim.  
Therefore, his application to reopen that claim was initiated 
prior to August 29, 2001, the effective date of the amended 
Section 3.156, which redefines the term "material evidence" 
for the purpose of determining if previously denied claims 
can be reopened.  See Fed. Reg. 45,620, 45,629-630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies, unless the Congress provided 
otherwise, or permitted the Secretary to do otherwise, and 
the Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See 
also, 66 Fed. Reg. 37,953 (1997), VAOPGCPREC 11-97 (March 24, 
1997).  Notably, however, the Secretary of VA has 
specifically provided that the amendment to 38 C.F.R. § 3.156 
will be applicable to all claims filed on or after August 29, 
2001.  As a result, the amended regulatory provisions 
redefining the term "material evidence" are not applicable to 
the veteran's October 1996 claim to reopen, which is 
discussed below.  

In this case, the original claim for service connection for 
an eye condition was denied by the RO in a rating decision 
dated in August 1992.  That decision was predicated on a 
finding that the service medical records demonstrated only a 
refractive error involving the veteran's eyes, which is a 
constitutional or development abnormality, and not a 
disability for VA compensation purposes.  The veteran was 
notified of this decision and of his appellate rights, in a 
letter dated in September 1992, but no appeal was filed.  
Because the veteran did not initiate an appeal of this 
determination by the RO, it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a), 20.302, 20.1103.  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence, is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

The RO following the Board's March 2000 remand determined 
that new and material evidence had indeed been submitted by 
the veteran in connection with his current claim, and then 
denied service connection for an eye condition on the merits.  
Notwithstanding the RO's decision, the Board has jurisdiction 
to consider this issue.  The question of whether new and 
material evidence has been submitted to reopen a claim is 
part of the same "matter" of whether the appellant is 
entitled to service connection for the disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a), that the 
Board has jurisdiction to decide "all questions in a matter" 
on appeal). When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
when there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id; 
see also Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  The 
Board has a legal duty to consider the requirement of whether 
new and material evidence has been submitted regardless of 
the RO's actions; Wakeford v. Brown, 8 Vet. App.237 (1995) 
(VA failed to comply with it's own regulations by ignoring 
issues of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally 
denied claims).  

In determining whether new and material evidence has been 
submitted to reopen the veteran's claim, the Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, the RO decision in August 1992.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1991).

The evidence of record at the time of the August 1992 rating 
decision included the veteran's service medical records which 
included his October 1956 medical examination for induction 
which noted the veteran's visual acuity to be 20/60, 
bilaterally, corrected and uncorrected.  Amblyopia was 
diagnosed.  When examined by the ophthalmology service in 
April 1960, it was noted that the veteran had been examined 
in the eye clinic on the previous day and that a refraction 
revealed a correctable visual acuity of only 20/60 in the 
right eye, and 20/50 in the left eye.  On this occasion, 
ophthalmoscopy revealed bilateral retinal changes in the 
maculae.  The examiner stated that, although this appeared to 
be some sort of macular scarring, it might well be 
heredo-degeneration of the maculae.  It was also noted that 
the veteran reported that he had a brother with similar poor 
eyesight, for which his brother was separated from service.  
The veteran was provided glasses in service and diagnosed on 
occasions as having binocular amblyopia, probable hereditary 
macular degeneration, and on his medical examination, for 
retirement, in July 1978, bilateral error of refraction.  His 
uncorrected visual acuity on this examination was 20/200, 
right eye, and 20/100, left eye, corrected to 20/50, right 
eye, and 20/50, left eye.

Also in evidence in August 1992 was a report of the veteran's 
April 1992 VA examination wherein it was noted that the 
veteran had canceled that part of his examination related to 
assessing his visual acuity. 

On the basis of the above evidence, the RO, in its 
August 1992 rating decision, found that the veteran's current 
eye disorder involved only a refractive error, which is a 
constitutional or development abnormality, and not a 
disability for VA compensation purposes.  

Evidence associated with the file since the August 1992 
rating decision consists of service department, private, and 
VA treatment records, showing the results of eye examinations 
provided to the veteran including findings on comprehensive 
VA eye examinations afforded him in April 1997, May 1998, and 
August 1998. 

The service department treatment records, compiled between 
August 1979 and August 1996 include a report of an optometry 
evaluation in February 1983, which, following an examination 
of the veteran's eyes and visual acuity, diagnosed bilateral 
refractive error, presbyopia and probable hereditary macular 
degeneration, bilaterally.  In February 1993 the veteran 
presented with complaints of frequent itching and irritation 
of his eyes.  No obvious pathology was noted, and the 
veteran's visual acuity was measured at this time as 20/100, 
right, and 20/50, left, with glasses.  Without glasses, the 
left eye visual acuity was noted to be 20/200.  

In September 1994 David Stonnell, M.D, provided the veteran a 
routine eye examination.  Dr. Stonnell noted that the veteran 
had been seen in his office since October 1990 for various 
routine eye examinations, and that medical history each time 
was unremarkable except for macular degeneration.  
Examination showed uncorrectable vision of 20/400 in the 
right eye, and finger counting in the left eye, and 
correctable vision of 20/60 in the right eye, and 20/50 in 
the left eye.  Dr. Stonnell stated that the prognosis of 
change is limited with only minor changes in way of worst 
visual acuities.  

On a VA examination in April 1997, it was noted that the 
veteran had a history of progressive nyctalopia, bilaterally, 
and that his brother had similar history.  Following an 
extensive evaluation, nyctalopia with mild pigmentary 
irregularity was the diagnostic impression.

On a VA hypothyroidism examination in April 1997 it was noted 
that the veteran had macular degeneration and scarring of the 
eyes which has been relatively stable over the years from 
what the examiner could determined.  He noted that his review 
of the record showed that in service the veteran was found in 
April 1960 with best correction of the right eye at 20/60, 
and of the left eye at 20/50 with macular scarring.  He 
further noted that the veteran's visual fields were not 
mentioned.  The uncorrected vision in the right eye is 20/400 
and in the left eye finger waving only.  He noted further 
that on the latest ocular examination in April 1997 the 
veteran's visual acuity, best corrected on the right was 
20/60, and best corrected on the left was 20/50.  He further 
noted that the veteran has had no laser treatment to the 
eyes, and his eyes have been relatively stable over the 
years, but that his problems date back to his service.  

VA referred the veteran in April 1997 to the clinical 
neurophysiology laboratory of the University of Washington 
Medical Center for a bilateral electroretinogram.  Clinical 
findings were interpreted to demonstrate moderate to mild 
dysfunction of both the cones, and to a lesser extent, the 
rods of the veteran's eyes.  It was noted that the cones are 
much more effective than the rods and that these findings are 
more consistent with a cone/rod dystrophy than the reverse.

At a personal hearing on appeal in October 1997, the veteran 
described examination of his eyes in service, and the finding 
in April 1960 of macular degeneration.  He denied that this 
was a hereditary problem in his family.  He made reference to 
the electroretinogram provided to him by the University of 
Washington, and stated that he was told by physicians at this 
facility that there's nothing they could do for him, and that 
he was going to have to live with his condition, which forced 
him to be unable to operate a motor vehicle after the hours 
of darkness.  With respect to his history of visual acuity 
problems, he stated that he started noting a problem reading 
blackboards prior to entering service and that he got his 
first pair of glasses after he joined the military and 
continued to wear glasses thereafter.  He said while in the 
military his prescriptions stayed essentially the same, 
though, he continued "to get stronger and stronger glasses".  
He said he eventually had bifocals provided to him but that 
he was never able to see 20/20.  

On a VA examination in March 1998, the veteran's examiner 
noted that the veteran had a history of nyctalopia and 
decreased visual acuity, which the veteran reported dated 
back to approximately 1960.  It was noted that a review of 
the records reveal that on his enlistment examination a 
physician found that the veteran had correctable visual 
acuity to 20/60 bilaterally.  He further noted that the 
veteran had been examined in 1960 and was felt to have some 
kind of macular dystrophy.  His best corrected visual acuity 
at that time was also 20/60.  He reported that the veteran 
denied knowing that he had any vision problems prior to his 
enlistment in the military, and that his current main 
symptoms are decreased night vision and mild to moderate 
blurred vision.  On physical examination visual acuity right 
eye was 20/100, and left eye was 20/70 at distance with 
correction.  Near vision with correction right eye was 20/100 
and left eye 20/70.  The veteran's macula was found to have 
mild, barely detectable RPE changes, but otherwise normal in 
appearance.  The veteran's examiner noted that the veteran 
had underwent electroretinogram studies in April 1997 and 
found to have marked abnormal dark and light adapted ERG.  
The examiner concluded as a diagnostic impression that the 
veteran's examination and electroretinogram were consistent 
with retinal degeneration.  He added that, typically, these 
are hereditary in nature, and various hereditary patterns 
exist.  We observe further the veteran had no clear family 
history of retinal degeneration, but that there was also no 
clear relationship between the veteran's retinal degeneration 
and his military service by his history. 

In August 1998 a VA physician reviewed the veteran's claims 
file for the purposes of determining whether the veteran's 
macular degeneration first manifested itself during the 
veteran's active duty.  The physician noted that, looking 
through the veteran's records, he found that the veteran has 
a rod-cone dystrophy which is a hereditary macular 
degeneration, with no relationship with his military service 
history and that military service would not exacerbate this 
condition.  He observed further that the veteran's symptoms 
first showed in 1960, and that his visual acuity was probably 
decreased on his entrance examination into active duty, 
probably because of macular degeneration.  He observed that, 
sometimes, a visual fluctuation is not uncommon with this 
type of condition.  Because of fluctuating vision, there 
would be times, especially in the early stages of 
manifestation of this degeneration, that the visual acuity 
can, at times, be better and worse; but the longer he has the 
degeneration, this fluctuation stops and usually the visual 
acuity will be constantly decreased.  The examiner stated 
that there was no evidence that the visual acuity worsened 
during the veteran's service; "however if it has, there is no 
relationship to being in the service and his decreased visual 
acuity."  The examiner stated that he did not know if the 
veteran's visual acuity has decreased while in service.  He 
observed that on his last evaluation the veteran's visual 
acuity right eye was 20/100, and the left eye was 20/70.  He 
further observed in 1956 visual acuity was corrected to 20/60 
in both eyes, and concluded that there was a decrease in 
vision.  He said that when this occurred, he could not tell 
from the charts.  He further stated that, looking through the 
charts, he could find no evidence that there is any other 
pathology, which would be the cause of the veteran's 
decreased vision, which was incurred during service.  He 
stated that there appears to be a mention of amblyopia and 
blurry vision.  However, he stated that he believes that the 
decreased vision was due to the veteran's macular 
degeneration from the rod-cone dystrophy instead of actual 
amblyopia.  

Whether the Claim for an Eye Condition is Reopened by New and 
Material Evidence

As noted above, the issue initially presented for the RO's 
resolution in this case is whether new and material evidence 
has been submitted to reopen the veteran's claim for 
entitlement to service connection for an eye condition.  The 
prior rating decision of August 1992 is final, and may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a).  
The record shows that, with respect to this threshold issue, 
the RO reopened the veteran's claim, following the Board's 
March 2000 remand, but denied the claim on the basis that the 
veteran's current eye condition, including macular 
degeneration, existed prior to service and that there was no 
worsening of the condition during service.  

In Ephraim v. Brown, 82 F. 3d 399, 401 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
concluded that, a "newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, cannot 
be the same claim, when it has not previously been 
considered."  The Court of Appeals for the Federal Circuit 
stated that "[a] claim that could not have been adjudicated 
prior to the original notice of disagreement because all or a 
significant element of the claim had not yet been diagnosed 
is a new claim..."  Ephraim, 82 F. 3d at 402.

In light of the Court's ruling in Ephraim, the Board finds 
that the diagnosis of macular degeneration contained in the 
additional evidence submitted since the August 1992 RO rating 
decision comprises the significant element necessary to 
reopen the veteran's previously denied claim of service 
connection for an eye disorder.  Therefore, because the 
additional evidence is new and material, in light of the 
applicable laws and regulations the Board finds that a claim 
for service connection for an eye condition, to include 
macular degeneration is, indeed, reopened.  

Service Connection for an Eye Condition to Include Bilateral 
Macular Degeneration

The veteran was found on his medical examination for service 
retirement in October 1978 to have an eye defect diagnosed as 
bilateral error of refraction.

The Board first notes, to the extent the record continues to 
show diagnoses of refractive error of the eyes, regulations 
specifically provide that such is not, in and of itself, a 
disease or injury within the meaning of applicable 
legislation as to warrant a grant of service connection.  
38 C.F.R. § 3.303(c).  See generally, Winn v. Brown, 8 Vet. 
App. 510 (1996) (upholding the Secretary's authority to 
exclude certain conditions from consideration as disabilities 
under section 3.303(c)).

The Board next acknowledges that the report of examination at 
service induction in October 1956 did not include note of any 
diagnosed macular degeneration.  The record reflects, 
however, that the veteran manifested problems with visual 
acuity on eye examination for induction, and that these 
problems were attributed at the time to amblyopia (dimness of 
vision without detectable organic lesion of the eyes).  When 
initially evaluated by ophthalmoscopy in April 1960, however, 
bilateral retinal changes were noted in the maculae.  The 
examiner noted that the veteran's sibling, according to the 
veteran, had similar problems with eyesight, and opined that 
the veteran's existing eye condition "may well be 
heredo-degeneration of the maculae."  Subsequent service 
medical records show that the veteran continued to have a 
long history of problems with visual acuity diagnosed on 
occasion as binocular amblyopia, bilateral myopia, and 
bilateral refractive error on his October 1978 medical 
examination for service retirement. 

38 C.F.R. § 3.303(c) provides for the clear and unmistakable 
establishment of a preexisting condition where there is 
"manifestations of lesions or symptoms of chronic disease 
from date of enlistment, or so close thereto that the disease 
could not have occurred in so short a period.  38 C.F.R. 
§ 3.303(c).  The veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities or disorders noted 
at entrance into service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304.  The veteran was noted on his 
service entrance examination to have a problem with visual 
acuity, which was diagnosed at the time as amblyopia.  Thus, 
the presumption of soundness at entry to which the veteran is 
otherwise entitled is not for application in this case.

Consequently, in order to grant the veteran's claim for 
service connection it must be shown that the veteran's visual 
acuity defect, which clearly preexisted service, was 
aggravated by service, that is, underwent a permanent 
increase in severity during service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306.  

It is the veteran's contention that his problems with visual 
acuity, and particularly decreased visual acuity due to 
macular degeneration had its onset in service.  The record 
does not reflect that the veteran, however, possesses a 
recognized degree of medical knowledge to render his own 
medical opinions competent, so as to refute medical 
conclusions of record, or establish the onset or progression 
of his macular degeneration.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

While the Board has considered the veteran's lay assertions, 
they do not outweigh the sole medical opinion of this matter 
provided by a reviewing VA physician in August 1998.  
Specifically, this physician reviewed the veteran's claims 
folder in its entirety, including the veteran's service 
medical records, and post service clinical findings and 
concluded that the veteran's problem with visual acuity stems 
from "a rod-cone dystrophy which is a hereditary macular 
degeneration."  He further stated that this macular 
degeneration had no relationship with his military service 
history and military service.  He also stated that there was 
no evidence that the veteran's visual acuity worsened during 
service.  He added that there was a decrease in vision 
recorded during the veteran's lengthy period of service, but 
that this worsening of visual acuity had no relationship to 
being in service.  Thus, the Board notes that there is no 
competent medical evidence of record that contradicts the 
findings of this VA reviewing physician.  Hence, the Board 
finds the conclusions of the VA physician to be the most 
probative evidence of record regarding the question of 
whether any worsening of the veteran's preexisting eye 
condition was due to the natural progression of his disorder.

The Board appreciates the sincerity of the veteran's belief 
in the merits of his claim.  However, as sympathetic as we 
may be in this matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite 
the competent evidence of record to support our conclusions.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet.App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

As discussed in detail above, the reviewing VA physician 
specifically concluded that the current level of the 
veteran's visual acuity disability was due entirely to his 
hereditary macular degeneration.  Because there is no 
contradictory medical evidence of record, the Board believes 
that this conclusion is consistent with a finding that any 
worsening in service of the veteran's pre-existing disability 
represented the natural progress of that disorder and, as 
such, the medical opinions expressed by the VA physician in 
August 1998 are sufficient to rebut the presumption of 
aggravation in this case.  Accordingly, the Board concludes 
that service connection for an eye condition, to include 
bilateral macular degeneration and visual acuity decrease, on 
the basis of aggravation is not warranted.  The appeal is 
denied.


ORDER

Entitlement to service connection for an eye condition, to 
include bilateral macular degeneration with visual acuity 
decrease, is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

